                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


MONICA T. HANNAH,                                    )
                                                     )
                        Plaintiff,                   )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:20-CV-19-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court adopts the conclusions in the
M&R [D.E. 28]. The court GRANTS plaintiff's motion for judgment on the pleadings [D.E. 22],
DENIES defendant's motion for judgment on the pleadings [D.E. 24], and REMANDS the action
to the Commissioner.


This Judgment Filed and Entered on December 14, 2020, and Copies To:
Derrick Kyle Arrowood                                (via CM/ECF electronic notification)
Lisa M. Rayo                                         (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
December 14, 2020                            (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 5:20-cv-00019-D Document 30 Filed 12/14/20 Page 1 of 1
